UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6589


GARY DEBENEDETTO,

                     Petitioner - Appellant,

              v.

WARDEN S. KALLIS,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:19-hc-02267-D)


Submitted: January 20, 2021                                       Decided: February 2, 2021


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary Debenedetto, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gary Debenedetto appeals the district court’s order dismissing his 28 U.S.C. § 2241

petition. * We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court.              Debenedetto v. Kallis,

No. 5:19-hc-02267-D (E.D.N.C. Apr. 13, 2020). We deny Debenedetto’s motion for

summary disposition and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




       *
        Although the district court dismissed Debenedetto’s petition without prejudice, we
conclude that the district court’s order is appealable. See Bing v. Brivo Sys., LLC, 959 F.3d
605, 611 (4th Cir. 2020), petition for cert. filed, No. 20-759 (U.S. Dec. 2, 2020).

                                             2